In the Supreme Court of Georgia



                                      Decided:     September 12, 2016


        S16Y1335. IN THE MATTER OF TRENT CARL GAINES.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition for voluntary

discipline filed by Trent Carl Gaines (State Bar No. 282172), prior to the

issuance of a formal complaint, see Bar Rule 4-227 (b) (2). In his petition,

Gaines, who became a member of the Georgia Bar in 2000, admits that he pled

guilty on October 27, 2015, in the United States District Court for the Northern

District of Georgia, to four counts set forth in a criminal information: two felony

counts each of bid-rigging conspiracy in violation of 15 U.S.C. § 1, and

conspiracy to commit mail fraud in violation of 18 U.S.C. § 1349. On February

22, 2016, Gaines was sentenced to six months incarceration, followed by three

years of supervised release, including home confinement for three months.

Gaines was also ordered to pay restitution of $46,800 to seven financial

institutions, a fine of $35,000, and a special assessment of $400. The lenient

sentence reflected the grant of the government’s motion for a downward
departure based on Gaines having provided substantial assistance to the

government and having been fully cooperative with its investigation. Gaines

seeks the imposition of a three-year suspension.

      The charges arose out of Gaines’s efforts to suppress and eliminate

competition by rigging bids for the purchase of real estate at public foreclosure

auctions; Gaines was acting on his own behalf as a real estate investor and not

on behalf of any client. The conduct, which occurred between 2008 and 2010

in Fulton County and between 2006 and 2011 in DeKalb County, involved over

a dozen properties and more than six co-conspirators. Gaines and his co-

conspirators negotiated payoffs with each other in exchange for agreements not

to compete at public auctions; conducted secret, second auctions, open only to

members of the conspiracy; transferred title to rigged foreclosure properties into

the names of the co-conspirators who submitted the highest bids at the secret

auctions; distributed payoffs to co-conspirators that otherwise would have gone

to financial institutions, homeowners, and others with a legal interest in the

foreclosed properties; made materially false representations to trustees and

others involved in the public auctions; and caused artificially suppressed

purchase prices to be reported and paid to financial institutions and others.

                                        2
      Gaines admits that by this conduct, he has violated Rule 8.4 (a) (2), of the

Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The

maximum sanction for a violation of Rule 8.4 (a) (2) is disbarment. He

acknowledges that the pattern and number of offenses, as well as the motive of

personal financial gain are aggravating factors. As for mitigating factors, we

agree that his lack of a prior disciplinary record, his cooperation with the State

Bar, and his remorse are mitigating factors. However, we are not persuaded that

his payment of restitution ordered by the sentencing court is a mitigating factor

in this disciplinary proceedings. See In the Matter of Thompson, 266 Ga. 157

n. 1 (464 SE2d 818) (1996) (payment of forced restitution is neither mitigating

nor aggravating factor). The State Bar, however, recommends that we reject the

petition, contending that a three-year suspension is an inadequate sanction for

the lengthy criminal conduct in which Gaines engaged.

      Having carefully considered the petition, response, the precedent cited by

both parties, and the lengthy criminal conduct to which Gaines has admitted, we

cannot agree that a three-year suspension is the appropriate sanction in this

matter. Compare In the Matter of Temple,         Ga.    (   SE2d      ), 2016 Ga.

LEXIS 382 (2016) (rejecting petition for voluntary discipline seeking one-year

                                        3
suspension following misdemeanor conviction arising out of lawyer’s advising

and assisting clients in violation of usury laws over period of five years), and In

the Matter of Thompson, 297 Ga. 790 (778 SE2d 226) (2015) (disbarring lawyer

following affirmance of federal convictions for conspiracy, and bank, wire, and

mail fraud), with In the Matter of Davis, 292 Ga. 897 (742 SE2d 734) (2013)

(30-month suspension following first offender plea to possession of

methamphetamine), and In the Matter of Schrader, 271 Ga. 601 (523 SE2d 327)

(1999) (one-year suspension following guilty plea to misdemeanor offense of

practicing law without a license based on filing a single petition to probate a will

without seeking pro hac vice status). Accordingly, the Court hereby rejects the

petition for voluntary discipline.

      Petition for voluntary discipline rejected. All the Justices concur.




                                         4